Case 1:19-cv-12591-ADB Document1 Filed 12/26/19 Page 1of 9

UNITED STATES DISTRICT COURT

District oF MASSACHUSETTS

 

 

Marvin Badio,
CIVIL Case No.:
Plaintiff,
v. COMPLAINT
G4s Solution USA =< 2 =
Joseph Scagline Sa 2 OD
Mark Spruill 83 3 mn
Brockton Police Department se 2 22
Michael Skinner a5 tag 3 m
wo
Defendants. ; ang ~ wi

 

COMPLAINT FOR A CIVIL ACTION CASE

NATURE OF THE ACTION
This is an action under Title VII of the Civil Rights Act of 1964, as amended, Title I of

the civil Rights Act of 1991, the Health Insurance Portability and Accountability Act (HIPPA),

the Occupational Safety and Health Act (OSHA) and the Wage Act.

The Plaintiff, Marvin Badio, was subjected to hostile work environment, discrimination based on
race, retaliation, wrongful termination, and non-payment of wages by Defendants G4s Solution
USA, Joseph Scagline and Mark Spruil. The Defendants Brockton Police Department and

Michael Skinner failed to provide the Plaintiff his medical records upon request in violation of of

HIPPA and OSHA.

COMPLAINT
Case 1:19-cv-12591-ADB Document 1 Filed 12/26/19 Page 2 of 9

As a result of those violations, the Plaintiff suffered damages including loss of income,

emotional damages and violation of his rights established by contract and by law.

JURISDICATION AND VENUE

Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§451, 1331,1337,1343, and 1345.
This action is authorized and instituted pursuant to Section 70(f)(1) and (3) of the Civil Rights
Act of 1964, as amended, (“Title VII’),42 U.S.C § 2000e-5(f)(1) and (3), and section 102 of the

Civil Rights Act of 1991, 42 U.S.C. Sec. 1981a.

The employment practices alleged to be unlawful were and are now being committed within the

jurisdiction of the United States District Court of the Massachusetts.

1. The Plaintiff

A. The Plaintiff, Marvin Badio, is a citizen of the State of Massachusetts.

2. The Defendants
A. The Defendant, G4s Solution USA, is incorporated under the laws of the State of
Massachusetts, is involved in business in Massachusetts and has its principal of
business in Waltham, Massachusetts.
B. The Defendant, Joseph Scagline, is a citizen of the State of Massachusetts, and the
Human Resource Director at the Defendant G4s Solution USA.
C. The Defendant, Mark Spruill, is a citizen of the State of Massachusetts, and a

Manager at Defendant G4s Solution USA

COMPLAINT
Case 1:19-cv-12591-ADB Document 1 Filed 12/26/19 Page 3 of 9

D.

E.

The Defendant, Brockton police, is incorporated under the laws of the State of
Massachusetts.
The defendant, Micheal Skinner, is a citizen of the State of Massachusetts and an

officer of the Brockton Police Department.

3. The Amount in Controversy:

The Plaintiff requests from the Defendants jointly an amount of $200 Million

COMPLAINT

FACTS

The Plaintiff was employed by the Defendant G4s Solution USA (“G4s”) as an
unarmed Security Officer from April 2015 to December 2017.

On or about August 27, 2015 the Plaintiff informed the Defendant G4s through the
Human Resource Department that he was injured on the job. Defendant G4s did not
respond to the Plaintiff. As a result of the injury, the Plaintiff had to sustain major
surgery on his neck and back and was put on medical leave until October 2015.

On December 15, 2016, the Defendant Mark Spruill, informed the Plaintiff that he
was qualified for a promotion to become an armed security officer. But in order to
qualify for the promotion the Plaintiff has to pass the MMPI mental evaluation test.

On December 21, 2016, the Plaintiff took the test.
Case 1:19-cv-12591-ADB Document1 Filed 12/26/19 Page 4 of 9

5. On the same day, Defendant Joseph Scagline congratulated the Plaintiff for the
promotion and told him to wait for the scheduling in order to know the location of
his new assignment.

6. On December 27, 2016, Defendant Joseph Scagline called the Plaintiff and told him
that he was terminated because he did not pass the test. Defendant Joseph Scagline
sent an email to the Plaintiff confirming that he was no longer an employee of G4s.

7. On January 27, 2017, the Plaintiff was hired as armed guard for Allied Universal at
the Bank of America after passing the required MMPI test. The same test that
Defendant Joseph Scagline told Plaintiff he did not pass on December 27, 2016.

8. The Plaintiff had been working as an armed guard for Allied Universal from January
27, 2017 until October 12, 2017, when G4s took over the contract for Bank of
America security guards.

9, On October 12, 2017, when Allied Universal lost the bid to G4s for the Bank of
America contract, all armed employees were allowed to merge over to G4s, except
the Plaintiff.

10. Defendant Joseph Scagline left the Plaintiff a voice mail stating that he is not
welcomed to work for G4s and therefore his contract with Allied Universal is
terminated.

11. On September 17, 2018, the Plaintiff was hired by St. Moritz as an armed security
guard. As a requirement the Plaintiff had to purchase his own gun to work.

12. On September 21, 2018, the Plaintiff made a gun purchase at Outer Limits pro shop

in Holbrook Massachusetts. Then afterward the Plaintiff was notified by the store

COMPLAINT
Case 1:19-cv-12591-ADB Document1 Filed 12/26/19 Page 5 of 9

13.

14.

15.

16.

employees that there was a block on his License To Carry (LTC) and the Plaintiff
needed to contact the Brockton Police station and to speak with Defendant LT.
Michael Skinner.

On September 21, 2018, the Plaintiff met with Defendant Lt Skinner about the
matter and Defendant Lt Skinner took the Plaintiff's LTC and told him that his
license was suspended.

On October 08, 2018, during a meeting with Defendant LT. Micheal Skinner he
informed the Plaintiff that his license was revoked and he needed a HIPAA release
for his mental security test from Allied Universal so he can compare the results with
those of G4s.

The Plaintiff asked Defendant Michael Skinner for the results of the mental test
evaluation multiple times, Defendant Michael Skinner purposefully refused to
provide the results.

The plaintiff also requested that G4s provide the results of his mental test evaluation,

Defendant G4s purposefully refused to do so.

Count I

(Violating Hipaa and Osha)

1. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs

in 5,

13, 14, and 15.

2. Defendants are liable to Plaintiffs for damages resulting from defendants actions.

COMPLAINT
Case 1:19-cv-12591-ADB Document1 Filed 12/26/19 Page 6 of 9

Count II
(The Privacy Act of 1974 Impermissible disclosures of protected health information (PHI)
Negligence)
3. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs
in 1 through 15 of the complaint.
4. Defendants are liable to Plaintiffs for damages resulting from defendants’ negligence.
Count III
Title VII of the Civil Rights Act of 1964,
5. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs
in | through 15 of the complaint.
6. Defendants are liable to Plaintiffs for damages resulting from defendants’ discrimination
practices.
Count Ill
Title I of the civil Rights Act of 1991
7. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs
in | through 15 of the complaint.
8. Defendants are liable to Plaintiffs for damages resulting from defendants’ discrimination
practices.
Count IV MGL ¢272 §98 Count V
804 CMR 3.00.01 (3)
Fir employment practies law, protect class, (2)applicable law,

(4) unlawful employment practices: (a)1.2.3.

COMPLAINT
Case 1:19-cv-12591-ADB Document1 Filed 12/26/19 Page 7 of 9

9. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs
in | through 15 of the complaint.
10. Defendants are liable to Plaintiffs for damages resulting from defendants’ discrimination
practices.
VI
General Law- part IV, Title 1, Chapter 268A, Section 2 (2)(3)
11. Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs

in 13 through 15 of the complaint.

PRAYER FOR RELIEF

Wherefore, the plaintiff respectfully requests that this Court: A. Grant a permanent
injunction enjoining the Defendant G4s Solution USA, and its officers, successors, assigns, and
all persons in active concert or participation with it, from engaging in any employment
COMPLAINT 8 practice which discrimination practices against the plaintiff including denying
promotions’, violating Hipaa and Osha , creating a hostile environment, Punitive dames,
Emotional distress damages, and violating international rights for employee.

B. Order the Defendant to institute and carry out policies, practices, and programs which
provide equal employment opportunities and a non-hostile work environment for qualified
candidates, and which eradicate the effects of its past and present unlawful employment
practices.

C. Order the Defendant to make whole G4s Solution USA, and Joseph scagline and the

aggrieved individuals by providing appropriate back pay with prejudgment interest in amounts to

COMPLAINT
Case 1:19-cv-12591-ADB Document1 Filed 12/26/19 Page 8 of 9

be determined at trial, front pay, pecuniary losses, compensatory damages including
out-of-pocket expenses, and other affirmative relief necessary to eradicate the effects of its
unlawful employment practices, the aggrieved individuals whole by providing compensation for
past and future pecuniary losses resulting from the unlawful employment practices described in
paragraph 4 ,5, 6, 7, 8,and 9 above, including but not limited to out of pocket medical expenses
and job hunting expenses.

E. Order the Defendant to make G4s Solution USA, Joseph scagline and the other
aggrieved individuals whole by providing compensation for past and future no pecuniary losses
resulting from the unlawful employment practices described in paragraph 4,5, 6, 7, 8,and 9
above, including but not limited to, pain and suffering, humiliation, embarrassment, emotional
distress, anxiety, and loss of enjoyment of life, in amounts to be determined at trial.

F. Order the Defendant to pay G4s Solution USA, Joseph scagline other aggrieved
individuals punitive or exemplary damages for its intentional, malicious conduct or reckless
indifference described and referenced in paragraph described in paragraph 4 ,5, 6, 7, 8,and 9
above, in an amount to be determined at trial.

Order the Defendant to pay Brocton Police Department, Micheal Skinner other aggrieved
individuals punitive or exemplary damages for its intentional, malicious conduct or reckless
indifference described and referenced in paragraph described in paragraph 12, 13, 14, and 15

above, in an amount to be determined at trial.

G. Grant such further relief as the Court deems necessary and proper in the public

interest.

COMPLAINT
Case 1:19-cv-12591-ADB Document1 Filed 12/26/19 Page 9 of 9

H. Award the plaintiff its costs in this action.

JURY TRIAL DEMAND

The plaintiff requests a jury trial on all questions of fact raised by its Complaint.

I hereby certify that the information contained on each page of this personal data in this
complaint is true and correct in all respects, that the information provided herein and in any
attached or supplemental information. I hereby, with my respective signature, certify and confirm

the contents to be true. Dated: December 24, 2019.

Respectfully submitted,

Marvin Badio

36 Columbia St
Brockton,Ma, 02301
Badio0989@yahoo.com
508-930-3440

x Vidinli

COMPLAINT
